On the Merits.
The opinion of the Court was delivered by
Poché, J.
In execution of a judgment which he held against the defendants, plaintiff issued garnishment process on Dr. Charles Turpin, who answered that, as a creditor of one of the defendants, Jules L. Gautier, he held in pledge one share of the capital stock of the New Orleans Cotton Exchange, as a security for a note of $4,500 due by said Gautier, and held by him. Under a rule taken by plaintiff to traverse the garnishee’s answers, the court ordered the sale by the sheriff of the certificate, subject to the garnishee’s right of pledge to the stock, with instructions to make no adjudication unless the amount of the bid be sufficient to pay the sum of $4,500 due to the garnishee.
Plaintiff, on appeal, complains that the District Judge erred in instructing the sheriff to make no adjudication in default of a bid equal in amount at least to the garnishee’s privilege claim, and he urges that the judgment should have ordered the unqualified surrender and unconditional sale of the stock, subject to the garnishee’s privilege.
It strikes us that this argument involves the proxiosition of a distinction without a difference.
If the price bid for the pledged property is not sufficient in amount to pay and satisfy the pledgee’s claim, the seizing creditor certainly realizes nothing by Ms execution, and hence his rights are as well protected by an instruction to make no adjudication, in case of an insufficient bid:
The requirements of the law are satisfied and the rights of the seizing creditor are amply protected by a judgment ordering the surrender to the sheriff of the pledged property, which thus becomes subject as the common pledge of the creditors, to their action, without harrassing the pledgee or impairing any of Ms rights under the pledge. Horner vs. Dennis, 34 An. 389.
To require more of the pledgee would impose upon him sacrifices and a probable loss, entirely unprofitable to the seizing creditor.
The evidence introduced by plaintiff to traverse the. garnishee’s answer, not only fails to prove the same to be false, but substantially 'Corroborates them. That evidence consisted mainly of the testimony *208of the garnishee himself, and it satisfies us of the unquestionable truth of his answers as garnishee and of his good faith as pledgee and as creditor. Hence, we conclude, that there is no error in the judgment appealed from.
We note the garnishee’s prayer for damages for a frivolous appeal^ but we do not feel authorized to allow them in this proceeding. He has his right of action for such damages, for the alleged depreciation of the pledged stock, as he may suffer through aud by means of this litigation.
Judgment affirmed.